                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA

LEONARD DOUGLAS (#601998)
                                                                  CIVIL ACTION
VERSUS
                                                                  NO. 17-166-JWD-RLB
JASON KENT, ET AL.
                                           OPINION

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report dated May 2, 2019, to which an opposition was filed

(Doc. 21);

       IT IS ORDERED that the report and recommendation of the Magistrate Judge is

adopted.     However, because of a clerical error in the report and recommendation, the

petitioner’s application for habeas corpus relief is denied, without prejudice.

       IT IS FURTHER ORDERED that the petitioner seeks to pursue an appeal, a

certificate of appealability shall be denied.

       Judgment shall be entered accordingly.

       Signed in Baton Rouge, Louisiana, on May 22, 2019.



                                            S
                                        JUDGE JOHN W. deGRAVELLES
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA
